                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
                                           )
       v.                                  )
                                           )
SOUTHERN COAL CORPORATION;                 )
A&G COAL CORPORATION;                      )
JUSTICE COAL OF ALABAMA, LLC;              )
BLACK RIVER COAL, LLC;                     )
CHESTNUT LAND HOLDINGS, LLC;               )
DOUBLE BONUS COAL COMPANY;                 )
DYNAMIC ENERGY, INC; FOUR                  )       Case No. 7:19-cv-354
STAR RESOURCES, LLC; FRONTIER              )       Senior Judge Glen E. Conrad
COAL COMPANY, INC; INFINITY                )
ENERGY, INC; JUSTICE ENERGY                )
COMPANY, INC; JUSTICE                      )
HIGWALL MINING, INC;                       )
KENTUCKY FUEL CORP.;                       )
KEYSTONE SERVICES INDUSTRIES,              )
INC.; M&P SERVICES, INC.; NINE             )
MILE MINING COMPANY, INC.;                 )
NUFAC MINING COMPANY, INC.;                )
PAY CAR MINING, INC.; PREMIUM              )
COAL COMPANY, INC.; S AND H                )
MINING, INC.; SEQUOIA ENERGY,              )
LLC; TAMS MANAGEMENT, INC.;                )
VIRGINIA FUEL CORP.,                       )
                                           )
       Defendants.                         )

               DEFENDANTS’ WITHDRAWAL OF MOTION TO DISMISS

       Due to ongoing settlement negotiations and in an effort to further those negotiations,

Defendants Double Bonus Coal Company, Dynamic Energy, Inc., Frontier Coal Company, Inc.,

Justice Energy Company, Justice Highwall Mining, Inc., Keystone Services Industries, Inc., M&P

Services, Inc., Nufac Mining Company, Inc., and Pay Car Mining Company, Inc., hereby withdraw



                                               1

 Case 7:19-cv-00354-GEC Document 39 Filed 01/07/20 Page 1 of 3 Pageid#: 459
their Motion to Dismiss. (Dkt. 4). These Defendants will file their responsive pleading to the

United States of America’s Complaint (Dkt. 1) no later than January 14, 2020. See Fed. R. Civ. P.

12(a)(4)(A).

                                            Respectfully submitted,

                                            DOUBLE BONUS COAL COMPANY, et al.

                                            By: /s/    Aaron Balla Houchens
                                                          Of Counsel

Aaron B. Houchens, Esq. (VSB #80489)
AARON B. HOUCHENS, P.C.
111 East Main Street
P.O. Box 1250
Salem, Virginia 24153
540-389-4498 (telephone)
540-339-3903 (facsimile)
aaron@houchenslaw.com

Christopher D. Pence (WV Bar # 9095)
HARDY PENCE PLLC
P. O. Box 2548
Charleston, WV 25329
(304) 345-7250 (telephone)
(304) 345-9941 (facsimile)
cpence@hardypence.com
Pro Hac Vice Admission

       Counsel for Defendants




                                               2

 Case 7:19-cv-00354-GEC Document 39 Filed 01/07/20 Page 2 of 3 Pageid#: 460
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th of January 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, and the foregoing was electronically transmitted

through the CM/ECF system to the following CM/ECF participants:

       Jason Scott Grover, Esq.
       U.S. Department of Labor - Office of the Regional Solicitor
       201 12th Street South, Suite 401
       Arlington, VA 22202-5450
       202-693-9326
       202-693-9392 (Fax)
       grover.jason@dol.gov

       Krista Consiglio Frith, Esq.
       Laura Day Rottenborn, Esq.
       U.S. Attorney's Office for the Western District of Virginia
       310 First Street, S.W., Room 906
       Roanoke, Virginia 24008
       (540) 857-2250
       (540) 857-2614 (Fax)
       krista.frith@usdoj.gov
       laura.rottenborn@usdoj.gov
                                                            /s/    Aaron Balla Houchens




                                                3

 Case 7:19-cv-00354-GEC Document 39 Filed 01/07/20 Page 3 of 3 Pageid#: 461
